MR. JUSTICE ADAIR
dissenting:
The claimant wa« an injured workman. His home and place of residence was at White Sulphur Springs, in Meagher County, Montana.
On July 31, 1961, the claimant, while engaged in performing the duties of his employment in Sanders County, Montana, there met with an industrial accident resulting in serious and lasting injuries.
At the time of suffering his injuries the claimant was in the employ of John Gray, an individual.
The employer, John Gray, then had both a place of residence and a place of business in Missoula County, Montana. The employer Gray then also maintained a place of residence and also a place of business in Sanders County, Montana.
Thereafter the Industrial Accident Board of Montana, acting on a claim filed by the claimant awarded him compensation and medical benefits for 30 weeks.
*575On July 16, 1963. the Industrial Accident Board held a hearing on the claimant’s claim at White Sulphur Springs, Meagher County, Montana, wherein the claimant then resided. Present at such hearing was the claimant and his lawyer both of whom then resided at White Sulphur Springs, Montana, and also present was counsel for the insurance carrier, Glacier Assurance Company, who then resided at Missoula, Montana.
Following this hearing of July 16, 1963, the Industrial Accident Board, on August 26, 1963, made an order awarding the claimant further medical and hospital treatment but denied him any further relief at that time.
The claimant then petitioned the Industrial Accident Board for a rehearing. This petition was denied by the Board whereupon the claimant filed a timely appeal in the District Court of the Fourteenth Judicial District of the State of Montana, in and for the County of Meagher, which appeal was set for hearing for November 5, 1963.
The insurance carrier filed a motion to dismiss claimant’s appeal on the alleged grounds that the District Court of the Fourteenth Judicial District in and for the County of Meagher lacked jurisdiction and that the claimant’s appeal should have been filed either in Sanders County where the claimant received his injuries or in Missoula County, or in Sanders County in both of which counties the employer John Gray, who had since died, had at times a place of business and also a place of residence.
The district court denied the insurance carrier’s motion to dismiss the appea] whereupon the insurance carrier successfully appealed to the Supreme Court for a Writ of Prohibition.
In Crawford v. Pierse, et al., 56 Mont. 371 at pp. 376, 377, 185 P. 315 at p. 318, this court said:
“Jurisdiction is the power to hear and determine the particular case presented for consideration, and to render such a judgment as the law authorizes in that case. * * #
“The district court is a court of general jurisdiction. It *576therefore has power to hear and determine all classes of cases, except petty eases, of which justices of the peace and police courts are by the Constitution (article 8, § 11) given exclusive cognizance.”
In my opinion the District Court of the Fourteenth Judicial District, in and for the counties of Meagher, Musselshell, Golden Valley and Wheatland, being a court of general jurisdiction at the outset had and it continued to have the power to hear and determine the timely appeal that claimant’s counsel residing in Meagher County had filed in that county, and that should the insurance carrier have desired to have the appeal removed to Sanders County or to Missoula County or to any other county in the State of Montana, he should have filed a timely motion for a change of venue and transfer of the cause to the District Court of such other county as the insurance carrier’s counsel should favor and designate and this counsel failed to do.
Thacker v. Jerome Co-Op. Creamery, 61 Idaho 726, 106 P.2d 863 at p. 864, involved a petition of the claimant proceeding under the Workmen’s Compensation Act of Idaho brought to recover compensation for the loss, in an industrial accident, of a workman’s leg. There the Industrial Accident Board denied the claimant’s petition. The claimant immediately appealed to the District Court in and for Minidoka County, Idaho, where a judgment was entered awarding compensation to the claimant whereupon the employer and the insurance earner both appealed to the Supreme Court of Idaho.
In the Supreme Court the employer and the insurance carrier asked for a dismissal of the appeal contending that the appeal should have been taken to the District Court in and for Jerome County where the accident occurred and contending further that the District Court in Minidoka County did not have jurisdiction in the cause.
The Supreme Court of Idaho found no merit in appellant’s contentions and argument and said:
*577“The first assignment of error is that the appeal should have been taken to Jerome County on appellants’ contention the accident occurred in Jerome County and that consequently the district court in Minidoka County did not have jurisdiction (Sec. 43-1409, I.C.A.) and dismissal is asked.
“The objection by the insurance fund is not ■well taken because the district r.ourts are of general jurisdiction and the action was commenced in the district court by the filing of the appeal therein. If Minidoka County was not the proper county, relief should have been by petition to have the cause transferred to the proper county. Sec. 5-405, I.C.A.; McCarty v. Herrick, 41 Idaho 529, 240 P. 192; Central Illinois Public Service Co. v. Industrial Comm., 293 Ill. 62, 127 N.E. 80; Industrial Commission [of Ohio] v. Murphy, 41 Ohio App. 206, 180 N.E. 731. This assignment is therefore without merit.”
So in the instant case if Meagher County was not the proper county relief should have been sought by making a timely motion for a change of venue to have the cause transferred from Meagher county where the claimant and his attorney reside to Sanders County where the accident occurred or to Missoula County where the employer John Gray, now deceased, resided and kept a place of business.
The granting of a change of venue to Sanders County or to Missoula County would have preserved the claimant’s timely appeal which could have then been heard and determined by the district court to which the papers and files would be sent.
The procedure here approved in the majority opinion herein works a wholly unnecessary and unjust hardship upon the injured workman and destroys forever the workman’s right to have his timely and proper appeal from the Industrial Accident Board’s order of August 10, 1963, reviewed or determined. I respectfully register my dissent to the majority opinion in this cause.